DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 8/25/2022 is acknowledged.
Applicant's election with traverse of group I in the reply filed on 8/25/2022 is acknowledged.  The traversal is on the ground(s) that That they are the “Same invention”.  This is not found persuasive because Applicant argues claim 15 potentially cannot be performed by a person the issue is not with claim 15 being performed by a person but instead claim 1 can be tuned by a person as opposed to the methods set forth. Applicant always have the option as set forth in the original restriction that:
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
As to the burden applicant does not explain why it would not be a burden. The examiner has explained explicitly that it requires different key word searches. Since applicant does not refute this the requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to the written descripition of claim 4 MPEP 2163.03 set forth:
 While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Applicant only provides one relation ships found on  pages 12-14. Thus applicant does not have support for arbitrary correspondences or an entire genus of all correspondences.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is  unclear coupleable actually requires it to be coupled to the element. Coupleable on it face simply means capable of being coupled while coupled means actually coupled to the elements. So it is it coupled?
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no predefined definition of corresponds in the specification, Applicant give one specific example. It is unclear how it corresponds due to the lack of a definition. Further the coupling is not even the same units so how is it less?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Herr (20150263736). 
Herr teaches, teaches A quantum system comprising: a qubit comprising: a qubit loop formed by a first superconducting current path (fig. 7 QA); a first Josephson structure comprising at least one Josephson junction (x element in the loop), the at least one Josephson junction interrupting the qubit loop (the capacitor); a first capacitor shunting the first Josephson structure and electrically parallel with the first Josephson structure (see figure 7 item QA); and a first coupling interface interrupting the qubit loop and electrically parallel with the first capacitor (other portions parallel to the capacitor) ; a capacitance loop comprising a second capacitor and a second coupling interface(QB corresponding to QA); and a tunable coupler coupleable to the qubit via the first coupling interface and coupleable to the capacitance loop via the second coupling interface (item 146).
As to claim 5-8, claim 5 add no additional structure it is unclear if the tuning interface is actually required. Applicant should positively recite the tuning interface…
As to claims 6-7 the tuning interface is not positively claimed

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr in view Bunyk (20160335558).
Herr does not teach wherein the first coupling interface comprises a first inductor inductively coupleable to the tunable coupler and the second coupling interface comprises a second inductor inductively coupleable to the tunable coupler, the first and second inductors forming a mutual inductance.
Byunk teach wherein the first coupling interface comprises a first inductor inductively coupleable to the tunable coupler and the second coupling interface comprises a second inductor inductively coupleable to the tunable coupler, the first and second inductors forming a mutual inductance (figure item 206 and 205).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide the coupling  wherein the first coupling interface comprises a first inductor inductively coupleable to the tunable coupler and the second coupling interface comprises a second inductor inductively coupleable to the tunable coupler, the first and second inductors forming a mutual inductance to allow conventional method to couple the coupler to the qubit providing a cost benefit for using conventional techniques for coupling, while ensuring good coupling.
As to claim 4, From claim 2 since the couple is not a ferromagnet the coupling 0 which is always less than the LC resonant frequency.

As to claim 5, Herr does not teach wherein the tunable coupler comprises: a coupler loop coupleable to the first and second coupling interfaces; and a tuning interface interrupting the coupler loop, wherein the tuning interface comprises one or more Josephson junctions and  wherein the tuning interface comprises a compound Josephson junction comprising a plurality of Josephson junctions and comprising a flux bias operable to bias flux in the tuning interface based on a programming signal.
Byunk teaches : a coupler loop coupleable to the first and second coupling interfaces (items 210); and a tuning interface interrupting the coupler loop, wherein the tuning interface comprises one or more Josephson junctions (upper portion of 210) and  wherein the tuning interface comprises a compound Josephson junction comprising a plurality of Josephson junctions (paragraph 52) which is and comprising a flux bias operable to bias flux in the tuning interface based on a programming signal items 125 and 225).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr in view Bunyk (20160335558) Berkley (20080215850).
While claim 2 suggest inductively coupling, but not galvanically coupling.
Berkley teaches  that inductively coupling is functionally equivalent to galvanically coupling.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to have galvanically coupled the coupler to the qubit. One would have been so motivated to uses a functionally equivalent method and reduce the number of components in the circuit.


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896